SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 11, 2014 SOUTHERN MISSOURI BANCORP, INC. (Exact name of Registrant as specified in its Charter) Missouri 000-23406 43-1665523 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 531 Vine Street, Poplar Bluff, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (573)778-1800 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Set forth below is investor presentation material of Southern Missouri Bancorp, Inc. 2 3 4 5 6 7 8 9 10 11 12 13 14 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN MISSOURI BANCORP, INC. Date: March 11, 2014 By: /s/ Greg A. Steffens Greg A. Steffens President and Chief Executive Officer 16
